Citation Nr: 0738163	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1968 and 
from November 1970 to April 1973.  He served in the Republic 
of Vietnam from November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  

In June 2007, the veteran testified at a Travel Board hearing 
at the RO.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
military service.

2. The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3. There is no diagnosis of PTSD linked to a confirmed in- 
service stressor.

4. The preponderance of the evidence is against establishing 
that post traumatic stress disorder is attributable to the 
veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA have been met. There is no issue 
as to providing an appropriate application form or 
completeness of the application. VA notified the veteran in 
November 2003 and March 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned. 
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated. The claimant was 
provided the opportunity to present pertinent evidence and 
testimony. In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

I. Background

A review of the veteran's service personnel record shows that 
he served as a telephone switchboard operator in an overseas 
telecommunications center.  He received no awards indicative 
of any combat service.

The veteran contends that he has PTSD due to his service in 
Vietnam. He testified that his stressors included having to 
evacuate to and having to go into bunkers at nighttime, being 
on sandbag filling details, and witnessing flares.  His other 
major stressor was going to Tan Son Nhut Hospital and 
arranging for overseas telephone calls for wounded soldiers.  
While at the hospital, he witnessed soldiers with no legs, 
arms, and bellies. He never personally witnessed or saw any 
friends or buddies killed or wounded.  In fact he testified 
that he never came under attack.  He stated that, "We didn't 
have no attack, it was just, you know, we always on guard at 
all times...."

The service medical records are negative for any complaints, 
treatment, or diagnosis of PTSD. 

The veteran first sought treatment at the VAMC in 2003 for 
his psychiatric problems.  In a May 2003 VAMC treatment 
notation the veteran reported that he drank a boilermaker 
(beer and one shot of whiskey) daily.  He occasionally used 
drugs.  The examiner referred him for evaluation for 
depression and suicidal ideation.  It was noted that he would 
not be accepted into the PTSD program until he maintained 
sobriety for a six month period.  

A January 2004 VAMC treatment report noted the veteran had 
been sober for six months.  The diagnoses were PTSD and 
depression

A March 2004 VAMC treatment report diagnosed the veteran with 
PTSD; alcoholic dependence, in remission; and, major 
depressive disorder with psychiatric features.  A GAF of 50 
was assigned.  

In support of the veteran's claim the VAMC treating physician 
submitted a September 2004 letter which noted the veteran 
suffered from a history of child abuse.  He was drafted in 
1966 and served as a switchboard operator during 1966 to 1967 
in Phu lam, Vietnam.  This was near Tan Son Nhut Airbase 
which was regularly mortared.  He was repeatedly forced to 
evacuate his post and take shelter in bunkers.  He further 
noted that:

As a result of these experiences and 
probably in part due to his earlier 
childhood experiences he developed a 
traumatic stress syndrome with symptoms 
of increased arousal avoidance and 
problems with mood regulation.   Although 
he does not meet full DSM IV criteria for 
PTSD he does appear to suffer from a 
traumatic stress syndrome.



II.  Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

III.  Analysis

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors. A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror. 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD. Id. Nevertheless, the occurrence of a stressor is an 
adjudicatory determination. "Credible supporting evidence" is 
necessary to verify noncombat stressors and be obtained from 
service records or other sources. The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The record does not support a finding that the veteran 
engaged in combat. Therefore, the claimed stressors require 
independent corroboration.  Moreover, the diagnosis of PTSD 
must be based either on a claim of account of events during 
demonstrated combat status or on verified stressors. The 
Board is not bound to accept any diagnosis not conforming to 
the DSM-IV criteria and no probative weight may be assigned 
to any diagnoses of PTSD based on the veteran's noncredible 
account of combat participation or unverified stressors.

The veteran has identified vague stressors which were noted 
in the September 2004 VA physician's letter as well as in his 
June 2007 Travel Board testimony.  He has not described the 
events in sufficient detail such that a verification search 
by the U.S. Army and Joint Services Records Research Center 
(JSRRC) could be conducted. The veteran did not complete a 
stressor information form, which was mailed to him with his 
VCAA notification letter in November 2003.  While VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Id.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in- service stressor. In the absence of a verified 
stressor, diagnoses of PTSD are not sufficient to support the 
claim. An opinion by a mental health professional based on a 
post- service examination of the veteran cannot be used to 
establish the occurrence of the stressor. The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service. West 
v. Brown, 7 Vet. App. 70, 78 (1994).

The Board further notes that the treating VA physician in his 
September 2004 letter noted that the veteran did not meet the 
DSM IV criteria for PTSD.

Since the veteran's claimed stressors have not been verified, 
any diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board. Id. The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced. See 38 C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.



____________________________________________
N. R. ROBIN                 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


